DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The proposed reply filed on 06/06/2022 has been entered. Claims 58-64 and 67-70 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 58-64 and 67-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 58 recites the limitation "the imaging device" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
All independent claims are rejected due to their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 58-64 and 68-70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips (US Pub No. US 2017/0120080).
Regarding claim 58, Phillips teaches an imaging system comprising a console that is configured to be operably associated with a catheter-based ultrasound imaging device and receive image data therefrom, wherein the console comprises a processor configured to (paragraph 0028; imaging and ablation system (10) includes a controller coupled operably coupled to the catheter):
determine one or more image data collection procedures to be performed via the imaging device with respect to intravascular tissue and associated one or more image reconstruction procedures to be performed on received image data (paragraph 0038; the controller selects the sensing method that is performed by the ultrasound transducer and selects the reconstruction of a 3d reference map)
 reconstruct at least a three-dimensional (3D) image providing visualization of intravascular tissue from image data and depicting one or more lesion formations in a targeted portion of the intravascular tissue as a result of an ablation procedure (paragraphs 0038, 0049, 0053, 0080, and 0082; the graphical user interface display 3D live images from the received data of the imaging device, the display also overlay the lesion over the 3D image once the lesion is confirmed), wherein the one or more image reconstruction procedures comprises processing reflected ultrasound signal data using at least one of a functional imaging algorithm and an anatomical imaging algorithm to extract associated functional and anatomical parameter data of intravascular tissue (paragraphs 0055-0056 and 60; the system uses acquired data and unique algorithm to extract data such as tissue thickness and tissue properties such as tissue stiffness (which is a functional parameter)).
 and map the 3D image to an ablation plan and correlate the one or more lesion formations to a set of planned lesion formation data of the ablation plan to thereby provide intra-operative feedback to an operator based on the correlation indicating if the one or more lesion formations are complete (figures 5-6, paragraphs 0045 and 0075-0085; the system generate an ablation plan and lesion plan, once the system starts completes the lesion plan it compare the lesion to the plan to confirm the completion of the ablation process, the graphical user interface display the 3D image along with the ablation plan, lesion plan, tissue parameters, and the status of the ablation process).
Regarding claim 59, Phillips teaches the system of claim 58, wherein the ablation plan comprises predetermined structure and thickness of the targeted portion of the intravascular tissue (paragraphs 0038-0039;  a 3D surface reconstruction where surfaces can represent the endocardium, epicardium, other anatomical structures, and other tissue characteristics).

Regarding claim 60, Phillips teaches the system of claim 59, wherein the predetermined lesion formation data comprises lesion formations in the targeted portion of the intravascular tissue having known success in the treatment of a cardiac-related condition (paragraphs 0025 0080; “system is capable of imaging and displaying any or all of the regional, target, and collateral tissues. The regional tissue generally encompasses an area within which lies at least a portion of the target and nearby collateral tissues. The target tissue is that which is intended to be ablated, and may include regions of the heart, such as for treating atrial fibrillation”).

Regarding claim 61, Phillips teaches the system of claim 60, wherein the condition is atrial fibrillation (AF) (paragraph 0025; “The target tissue is that which is intended to be ablated, and may include regions of the heart, such as for treating atrial fibrillation”).

Regarding claim 62, Phillips teaches the system of claim 59, wherein planned lesion formation data comprises at least one of a pathway of lesion formation and a depth of lesion formation (paragraph 0026; the planned lesion includes displaying lesion path as well as other parameters such as depth).

Regarding claim 63, Phillips teaches the system of claim 58, wherein, upon a positive correlation, the console processor is configured to output a notification to the operator in the form of an indication of a complete and successful ablation of the targeted portion of the intravascular tissue (figures 5-6, paragraphs 0045 and 0075-0085; the system generate an ablation plan and lesion plan, once the system starts completes the lesion plan it compares the lesion to the plan to confirm the completion of the ablation process, the graphical user interface display the 3D image along with the ablation plan, lesion plan, tissue parameters, and the status of the ablation process. If the lesion is confirmed then the ablation will be executed).

Regarding claim 64, Phillips teaches The system of claim 58, wherein, upon a negative correlation, the console processor is configured to output a notification to the operator in the form of a visual indication of an incomplete and unsuccessful ablation of the targeted portion of the intravascular tissue (figures 5-6, paragraphs 0045 and 0075-0085; the system generate an ablation plan and lesion plan, once the system starts completes the lesion plan it compares the lesion to the plan to confirm the completion of the ablation process, the graphical user interface display the 3D image along with the ablation plan, lesion plan, tissue parameters, and the status of the ablation process. If the lesion is not confirmed then The System command to re-scan and re-plot a new Planned Lesion to ensure full ablation of the Planned Lesion. Repeat ablation can be conducted using this or following the already described procedure workflow.).

Regarding claim 69, Phillips teaches the system of claim 65, wherein the one or more image reconstruction procedures further comprises: 
reconstructing, via the console processor, at least one of a two-, three-, or four- dimensional image from the extracted functional and/or anatomical parameter data (paragraphs 0038 and 0053; the graphical user interface display 3D images from the received data of the imaging device); and 
Page 4 of 6Attorney Docket No.: ONEP-001/03US 36223/6 PRELIMINARY AMENDMENT mapping, via the console processor, the reconstructed two-, three-, or four-dimensional image to the ablation plan to thereby provide intra-operative feedback to the operator indicating whether the ablation procedure is successful or unsuccessful (figures 5-6, paragraphs 0045 and 0075-0085; the system generate an ablation plan and lesion plan, once the system starts completes the lesion plan it compare the lesion to the plan to confirm the completion of the ablation process, the graphical user interface display the 3D image along with the ablation plan, lesion plan, tissue parameters, and the status of the ablation process).

Regarding claim 70, Phillips teaches the system of claim 69, wherein the console processor is configured to update the ablation plan based on the reconstructed image (paragraph 0047).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 67-68 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US Pub No. US 2017/0120080) in the view of Lu (US Pub No. US 2016/0324502).
Regarding claim 67, Phillips teaches the system of claim 66, however fails to explicitly teach wherein the one or more image data collection procedures comprises at least one of a scheduled rotation of an ultrasound transducer array of the catheter- based ultrasound imaging device and scheduled transmission of ultrasound pulses to, and receipt of echoes of the ultrasound pulses from, the intravascular tissue.
Lu; in the same field of endeavor, teaches image data collection procedures comprises at least one of a scheduled rotation of an ultrasound transducer array of the catheter- based ultrasound imaging device and scheduled transmission of ultrasound pulses to, and receipt of echoes of the ultrasound pulses from, the intravascular tissue (paragraphs 0008 and 0035; the controller controls the rotation, transmission and reception of the transducer).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Phillips to incorporate the teaching of Lu to provide scheduled rotation of an ultrasound transducer array of the catheter- based ultrasound imaging device and scheduled transmission of ultrasound pulses to, and receipt of echoes of the ultrasound pulses. One would have been motivated to combine because it would increase the accuracy of the dosing/ ablation parameter. Therefore, it will result in more successful ablation.

Regarding claim 68, Phillips teaches the system of claim 67, however fails to explicitly teach wherein the one or more image data collection procedures comprises synchronization of the rotation of the ultrasound transducer array with transmission of pulses, and subsequent receipt thereof.
Lu; in the same field of endeavor, teaches wherein the one or more image data collection procedures comprises synchronization of the rotation of the ultrasound transducer array with transmission of pulses, and subsequent receipt thereof (paragraphs 0008 and 0035; the controller controls the rotation, transmission and reception of the transducer, while the transducer is rotating, it transmits energy and receives reflected echoes).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Phillips to incorporate the teaching of Lu to provide synchronization of the rotation of the ultrasound transducer array with transmission of pulses, and subsequent receipt. One would have been motivated to combine because it would increase the accuracy of the dosing/ ablation parameter. Therefore, it will result in more successful ablation.
Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive. The applicant argues that the prior art reference of Phillips does not teach the same data acquisition method as the instant application. the examiner respectfully disagrees. The instant application claims data acquisition using catheter based ultrasound imaging device. Phillips teaches an ultrasound catheter based imaging device in paragraph 0028. Therefore, Phillips is using the same method of acquisition.
Applicant argues that the prior art reference of Phillips does not teach using at least one of a functional imaging algorithm and an anatomical imaging algorithm to extract associated functional and anatomical parameter data of intravascular tissue. The examiner respectfully disagrees. Phillip teaches using unique algorithm to extract tissue thickness and properties such as stiffness and elasticity. The graphical interference displays the extracted parameters after the extraction step as disclosed in paragraphs 0055-0056 and 60. The tissue thickness and properties are both functional and anatomical parameters. The specification of the instant application discloses that an example the functional parameters can be the stiffness of elasticity in paragraph 0061. Therefore, Phillips teaches a functional imaging algorithm and an anatomical imaging algorithm to extract associated functional and anatomical parameter data of intravascular tissue.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793                                                                                                                                                                                           /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793